Maegiotti, Attorney General,
We have your request to be advised concerning the proper interpretation of section 823 (h) of The Vehicle Code of May 1, 1929, P. L. 905, as amended by the Act of June 29, 1937, No. 447, which makes unlawful the operation of those motor vehicles which have not been inspected “during the present or previous inspection period”.
The 1937 amendment to section 823(a) sets up two inspection periods each year, the first from May 1st to July 31st, and the second from November 1st until January 31st. During each such inspection period every owner of a motor vehicle must submit such vehicle to inspection. Section 823(6) requires the owners of such vehicles to make the adjustments which the inspections might disclose as necessary “within the periods required in this act.” Section 823(6.), as amended, provides:
“It shall be unlawful to operate any motor vehicle, trailer or semi-trailer on a highway unless the motor vehicle, trailer or semi-trailer has been inspected during the present or previous inspection period and a certificate furnished and displayed, or other satisfactory proof of inspection furnished.”
The inspection periods here referred to are those set up in section 823(a). The months not included therein might well be described as “enforcement periods”. Thus, each three months’ inspection period is followed by a three months’ enforcement period.
If section 823(6.) is applied during an inspection period, the meaning of the language “during the present or previous inspection period” is clear, and the display of a certificate granted during either the current inspec*88tion period or the inspection period immediately preceding is sufficient compliance with the act. But if section 823 (h) is applied during an enforcement period, this language can mean only the inspection period immediately preceding the enforcement period, i. e., the “previous” inspection period, because obviously there can be no “present” inspection period.
Therefore, you are advised that section 823 (h) of The Vehicle Code, supra, as amended by Act no. 447, supra, does permit the arrest and conviction of persons who operate motor vehicles during an enforcement period without displaying a certificate of inspection obtained during the most recently completed inspection period.